ORDER
PER CURIAM.
Ahijah Y. Yisrael appeals his convictions for forcible rape, statutory rape and incest. The trial court allowed Yisrael to represent himself at trial. Yisrael contends the court plainly erred in denying his stand-by counsel’s motion for leave to withdraw. Upon review of the record, we find no error and affirm the convictions. The parties have been provided with a Memorandum, explaining the grounds for our decision, because a published opinion would have no precedential value.
Affirmed. Rule 30.25(b).